Citation Nr: 0113707	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
injury to the right knee, plica syndrome, postoperative.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from April 1987 to March 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Paul, 
Minnesota, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This case originates from an appeal of a July 1997 rating 
decision.  That decision granted entitlement to service 
connection for hearing loss of the left ear, a right knee 
disability, and a left wrist disability.  Each of these 
disabilities was evaluated as zero percent disabling.  
Entitlement to service connection for a pinched nerve of the 
left arm was denied, as was entitlement to a 10 percent 
evaluation based on multiple noncompensable service connected 
disabilities.  The veteran was notified of this decision in 
July 1997.  He submitted a notice of disagreement with the 
evaluation of the right knee disability, the evaluation of 
his hearing loss of the left ear, and entitlement to a 10 
percent evaluation based on multiple noncompensable service 
connected disabilities.  A statement of the case for these 
three issues was provided to the veteran in September 1997.  

In June 1998, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  Under the line on the form 
stating "I have read the statement of the case and any 
supplemental statement of the case I received.  I am only 
appealing these issues" the veteran typed "right knee past 
injury".  The veteran then presented argument that addressed 
only the issue of the right knee disability.  The appeal was 
completely silent regarding the issues of entitlement to an 
increased evaluation for hearing loss of the left ear, and 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities.  The veteran 
has not submitted any other documents that would serve as a 
substantive appeal for these issues, or otherwise submitted 
any statement indicating that he wishes to appeal these 
issues.  The record notes that these issues have continued to 
be listed in the supplemental statements of the case that 
have been issued to the veteran, and the veteran's 
representative has recently submitted argument pertaining to 
these issues.  However, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Therefore, as a substantive 
appeal for the issues of entitlement to an increased 
evaluation for hearing loss of the left ear, and entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service connected disabilities was not submitted, they are 
not before the Board.  At this juncture, the Board also notes 
that the issue of entitlement to a 10 percent evaluation 
based on multiple noncompensable service connected 
disabilities is currently moot, as the veteran is now in 
receipt of a 10 percent evaluation for his right knee 
disability.  See 38 C.F.R. § 3.324 (2000). 


FINDING OF FACT

The veteran has range of motion of the right knee from zero 
to 135 degrees without instability; although some pain, and 
possible weakness and fatigability have been reported on 
examination, the examiners opine that additional functional 
limitation due to pain, weakness, incoordination, or excess 
fatigability has not been demonstrated.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for an injury to the right knee, plica syndrome, 
postoperative, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Codes 5257, 5258, 5259, 5260, 5261 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service connected right knee 
disability.  He states that he often has to work while 
kneeling, which is very painful.  He notes that if he is 
unable to kneel to work, his job becomes much more difficult.  
The veteran believes that his disability is productive of 
moderate impairment, and that it warrants a 20 percent 
rating. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran has been provided 
with a statement of the case, and two supplemental statements 
of the case that addressed the issue on appeal.  The December 
2000 supplemental statement of the case contains a 
particularly detailed explanation of the reasons for the 
decision not to increase the evaluation to greater than 10 
percent.  The Board concludes that the discussions of the 
letters, the statement of the case, and the supplemental 
statements of the case sent to the veteran informed him of 
the manner of evidence needed for an increased evaluation, 
and that the VA's notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
has been afforded three VA examinations of his right knee 
disability since he submitted his original claim in April 
1997.  The most recent examination was conducted in October 
2000, and was returned to the examiner in order to obtain 
additional information pertaining to functional limitation 
that might result from pain, weakness, incoordination, or 
excess fatigability.  The veteran has not identified any 
medical records to obtain that would assist in the evaluation 
of his disability.  Therefore, the Board must conclude that 
the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted earlier, entitlement to service connection for a 
right knee disability was initially established in a June 
1997 rating decision.  A zero percent evaluation was assigned 
for this disability.  This evaluation was increased to the 
current 10 percent rating in a November 1999 rating decision.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating code does not contain a listing for the residuals 
of an injury to the right knee, plica syndrome, 
postoperative.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's disability has 
been evaluated by analogy to removal of the semilunar 
cartilage.  This disability merits a 10 percent evaluation 
when it is symptomatic.  There are no provisions for a higher 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 
5259.  

Other rating codes for consideration include those pertaining 
to the range of motion of the leg.  Limitation of extension 
to 45 degrees is evaluated as 50 percent disabling.  
Limitation of extension to 30 degrees receives a 40 percent 
evaluation.  20 degrees of extension is evaluated as 30 
percent disabling.  Limitation of extension to 15 degrees 
merits a 20 percent evaluation.  Limitation of extension to 
10 degrees is evaluated as 10 percent disabling.  Limitation 
of extension to 5 degrees is evaluated as 0 percent 
disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Finally, the rating code for other impairment of the knee 
must be considered.  Impairment of the knee resulting in 
severe recurrent subluxation or lateral instability is 
evaluated as 30 percent disabling.  Moderate impairment of 
the knee due to recurrent subluxation or lateral instability 
is evaluated as 20 percent disabling.  Slight impairment 
merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 
5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 321 
(1995).

The veteran was afforded a VA examination in June 1997.  He 
reported a history of falling on his right knee in August 
1995.  He experienced persistent pain, and was eventually 
found to have damage to the medial meniscus.  The veteran 
continued to have marked discomfort in his right knee, and 
could not kneel or run without marked discomfort.  There was 
no apparent difficulty in walking.  On examination, the lower 
extremities had no limitation of the range of motion.  The 
right knee could be flexed to 140 degrees without discomfort.  
No crepitation was palpable, and there was no effusion.  
There was only minimal tenderness over the proximal portion 
of the right patella, and some tenderness over the insertion 
of the quadriceps muscle at the patella.  An X-ray study was 
normal.  

At a September 1999 VA examination, the claims folder was 
reviewed by the examiner.  The veteran reported that his job 
required him to work on his knees, and he would squat and do 
a lot of heavy lifting.  This would sometimes cause his knee 
to pop.  The veteran reported that pain would significantly 
limit his functional ability at times.  He denied a loss of 
range of motion due to pain.  He had little fatigability or 
loss of coordination.  On examination, the range of motion 
was from zero to 135 degrees.  He did not complain of any 
pain on range of motion testing.  The right knee showed no 
excess patellar mobility or lateral, medial, anterior, or 
posterior instability.  The Drawer and McMurray's tests were 
normal, and there was minimal crepitus on motion of the right 
knee.  The veteran dressed, undressed, climbed up and down 
from the examination table, and walked on his tiptoes 
normally.  He complained of right knee pain when walking on 
his heels.  He complained of right knee pulling on deep 
squat.  There was no lower extremity atrophy.  There was no 
other right knee redness, swelling, tenderness, or deformity.  
An X-ray study reported no bone or joint abnormalities, and 
there had been no interval change.  The diagnoses included 
status post right knee arthroscopic surgery consisting of 
medial patella plica excision.  

The veteran underwent an additional VA examination in October 
2000.  The history of his injury was reviewed.  Currently, 
the veteran complained of intense pain with squatting.  The 
knee could give out, but this had not caused him to fall.  
The veteran had pain climbing the stairs.  He was still able 
to walk six to eight miles, and run one and a half miles.  
There was no swelling or locking at present.  The veteran 
reported that he did a lot of squatting and working on 
machines at his job, lifting heavy objects, and climbing, but 
he had not lost any work or had any accidents.  On 
examination, the veteran walked normally down the hall.  The 
knee was symmetrical.  The right knee was not hypermobile as 
contrasted to the left kneecap.  There was no discrete 
tenderness over the right knee superior medial area, or the 
area of the anserina bursa.  The veteran was able to squat to 
the floor, and walk on his heels and toes.  There was normal 
muscle bulk and tone.  The range of motion of the right knee 
was zero to 140 degrees, with negative drawer sign and pivot 
shift test.  The assessment was status post internal 
derangement of the right knee, with subsequent arthroscopy 
for plica syndrome.  The veteran had a history of recurrent 
knee pain.  The examiner stated that the DeLuca criteria were 
not invoked.  The veteran was able to maintain his job and 
perform the normal duties of life and job.  An X-ray study 
conducted at this time was normal.  

In November 2000, the October 2000 examination report was 
returned to the examiner for explanation of his comment that 
the DeLuca criteria were not invoked.  The examiner explained 
that although the veteran had pain of the right knee, it did 
not significantly limit his functional ability.  The examiner 
noted that the veteran was able to squat, walk on his heels 
and toes, had normal muscle bulk and tone, and walked 
normally.  Also, the examiner stated that if the veteran 
could walk six to eight miles or run one and a half miles, 
then there must not be any significant limitation due to 
pain.  The examiner added that additional range of motion 
loss due to pain could not be quantitated.  Finally, the 
examiner stated that there was excess fatigability, 
incoordination, or pain on movement.  However, the examiner 
indicated that this was not to such a degree that the DeLuca 
criteria were applicable.  

The Board finds that entitlement to an increased evaluation 
for the veteran's right knee disability is not warranted.  
Each of the three VA examinations were negative for evidence 
of instability, so there is no basis for an increased 
evaluation under the rating code for other impairment of the 
knee due to recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.  The June 1997, September 1999, 
and October 2000 examinations found that the veteran had 
flexion of the right knee to 140, 135, and 140 degrees, 
respectively.  The September 1999 and October 2000 
examinations reported extension of zero degrees.  (Normal 
range of motion of the knee is zero degrees of extension and 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II).  
Therefore, entitlement to an evaluation in excess of 10 
percent under the rating codes for limitation of flexion and 
extension of the legs is not warranted.  38 C.F.R. § 4.71a, 
Codes 5260, 5261.  

The Board has considered entitlement to an evaluation by 
analogy to the rating code for dislocation of the semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  However, the VA examinations were 
each negative for effusion and pain on range of motion 
testing, with only minimal pain over the knee shown in June 
1997.  Locking of the knee has not been reported by the 
veteran.  Therefore, a 20 percent evaluation under this 
rating code is not warranted.  38 C.F.R. § 4.71a, Code 5258.  
A 10 percent evaluation is currently in effect by analogy to 
the rating code for removal of the semilunar cartilage, 
symptomatic, which is the highest evaluation available under 
this rating code.  38 C.F.R. § 4.71a, Code 5259.  Therefore, 
entitlement to an evaluation in excess of 10 percent under 
these rating codes is not for assignment.  

Finally, the Board notes that entitlement to the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.51 concerning pain, excess 
fatigability, incoordination, and weakness have been 
considered, but are not found to be applicable in this case.  
The veteran reports that he experiences pain at work due to 
the amount of kneeling that his job requires.  However, the 
three VA examinations were each negative for pain on motion 
of the knee, or reduced range of motion as a result of pain.  
The October 2000 examiner noted that the veteran remained 
able to walk six to eight miles, and run one and a half 
miles, as well as squat, and heel and toe walk.  This 
suggested that the veteran did not have any additional 
limitation due to pain.  The October 2000 examiner did appear 
to indicate that there was excess fatigability or 
incoordination, but not to such an extent that it resulted in 
additional limitation of functional ability.  The September 
1999 examiner also stated that there was little excess 
fatigability or incoordination.  At this juncture, the Board 
notes that the examinations were negative for atrophy of the 
muscles, and at the September 1999 examination, the veteran 
dressed, undressed, climbed up and down from the examination 
table, and walked on his tiptoes normally.  The veteran has 
not lost any time from his job, and the October 2000 examiner 
noted that the veteran was able to maintain his job and 
perform the normal duties of life and job.  Therefore, as 
there is no evidence of additional functional limitation due 
to pain, fatigability, incoordination, or weakness, there is 
no basis for an increased evaluation under these provisions.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In reaching this decision, the Board notes that the three VA 
examinations have demonstrated a relatively consistent level 
of impairment, and there is no basis for an evaluation in 
excess of 10 percent for any time within the appeal period.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, 
the veteran's symptoms do not more nearly resemble those of 
the next highest evaluation under any of the potentially 
applicable rating codes.  38 C.F.R. § 4.7.





(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for an 
injury to the right knee, plica syndrome, postoperative, is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

